  Case 1:21-cr-00043-RJJ ECF No. 9, PageID.23 Filed 03/22/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                             Case No. 1:21−cr−43

   v.                                           Hon. Robert J. Jonker

JEREMY TYLER SWINK,

         Defendant.
                                         /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):   Change of Plea Hearing
                      March 24, 2021 02:30 PM
Date/Time:            (previously set for 02:00 PM on 3/24/21)
Chief Judge:          Robert J. Jonker
Place/Location:       699 Federal Building, Grand Rapids, MI




                                             ROBERT J. JONKER
                                             Chief United States District Judge

Dated: March 22, 2021              By:        /s/ Susan Driscoll Bourque
                                             Case Manager
